PER CURIAM.
The court below awarded judgment for the plain tiffs for $39.67, and dismissed the defendant’s counterclaim for $100, after a trial of the action. The plaintiffs moved to retax the costs, so as to allow them $15 extra costs on the dismissal of the defendant’s counterclaim. This motion was granted. The defendant appeals from the judgment as modified by the order awarding extra costs. There is no authority for awarding the additional costs on the dismissal óf the counterclaim, under the circumstances of this case. Benning v. Pouker, 54 Misc. Rep. 211, 104 N. Y. Supp. 409.
The judgment is modified, by striking out $15 costs, and, as modified, affirmed, with costs to the appellant.